                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


JOHN MEYER,                                     )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )    No. 3:19-cv-0413
                                                )    Judge Aleta A. Trauger
JOHN PELLEGRIN,                                 )
                                                )
       Defendant.                               )


                                MEMORANDUM & ORDER

       Before the Court is pro se plaintiff John Meyer’s Application to Proceed in District Court

Without Prepaying Fees or Costs. (Doc. No. 2.) For good cause shown, the Application is

GRANTED, and the Clerk is DIRECTED to file the Complaint in forma pauperis. 28 U.S.C. §

1915(a).

       John Meyer has filed suit against John Pellegrin. Pursuant to 28 U.S.C. § 1915(e)(2), the

court is required to conduct an initial review of the Complaint and dismiss it, or any portion

thereof, if it is facially frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief. McGore v.

Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007).

       In reviewing a complaint to determine whether it states a plausible claim, “a district court

must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-

pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561F.3d 478, 488

(6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)). A pro se
                                                                                                     2


pleading must be liberally construed and “held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429

U.S. 97, 106 (1976)).

        In the present Complaint, the plaintiff alleges that defendant John Pellegrin is a lawyer

who practices law from an office in Gallatin, Tennessee, that the plaintiff hired Pellegrin to

defend him against criminal charges against him in Sumner County, Tennessee, and that

Pellegrin was negligent in his representation of the plaintiff. Specifically, the plaintiff alleges

that (1) Pellegrin ignored the plaintiff’s repeated requests that he subpoena the body camera

video from the arresting officer, Brad Jones, which would have established that Jones lied in

order to obtain the search warrant that led to felony charges against the plaintiff; (2) Pellegrin

misrepresented to the plaintiff the exact nature of the plea that he agreed to, which resulted in the

plaintiff’s serving more time than he knowingly agreed to; and (3) Pellegrin failed to act upon

the plaintiff’s direct and repeated requests over the course of several months that he petition the

court to approve him to serve the last four months of his sentence at halfway house to which the

plaintiff had already applied and been accepted, as a result of which the plaintiff unnecessarily

served the entirety of his sentence in jail.

        The plaintiff also alleges that he is and has been at all relevant times a citizen of the state

of Ohio, while Pellegrin is a citizen of Tennessee. The plaintiff claims damages in excess of

$75,000, and he invokes this court’s diversity jurisdiction.

        For purposes of 28 U.S.C. § 1915(e)(2), the court finds that the Complaint, liberally

construed, states a colorable claim under Tennessee law against the defendant for legal

malpractice and that the court has diversity jurisdiction over the claim, based on 28 U.S.C. §

1332.
                                                                                               3


       Accordingly, the Clerk is directed to ISSUE PROCESS and ensure service upon John

Pellegrin at the address provided by the plaintiff.

       This action is REFERRED to the Magistrate Judge to enter a scheduling order for the

management of the case, to dispose or recommend disposition of any pretrial motions under 28

U.S.C. §§ 636(b)(1)(A) and (B), and to conduct further proceedings, if necessary, under Rule

72(b) of the Federal Rules of Civil Procedure and the Local Rules of Court. Rule 26(a)(1) of the

Federal Rules of Civil Procedure, regarding required initial discovery disclosures, shall not

apply. The court’s determination that the Complaint states a colorable claim for purposes of this

initial screening does not preclude the court from dismissing any claim at any time for the

reasons set forth in 28 U.S.C. § 1915(e)(2), nor does it preclude the defendant from filing a

motion to dismiss any claim under Federal Rule of Civil Procedure 12.

       It is so ORDERED.

       ENTER this 28th day of May 2019.




                                                      ALETA A. TRAUGER
                                                      United States District Judge
